Citation Nr: 1723943	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and chronic pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 through October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has perfected a timely appeal of that decision.  Original jurisdiction over this matter was transferred subsequently to the RO in Muskogee, Oklahoma.

Testimony was received from the Veteran during a February 2011 video conference hearing.  A transcript of this testimony is associated with the claims file.

The issue on appeal was remanded previously by the Board in April 2011, October 2014, and February 2016.  Efforts to perform the foregoing development action were undertaken by the RO and the RO now returns the matter to the Board.  In July 2015, the Veteran provided a waiver of RO review of his claim prior to the submission of additional evidence to the claims file.  

The Board is satisfied that the ordered development has been performed, insofar as the development actions ordered in relation to the issue concerning the Veteran's claimed lung disorder, to include COPD and chronic pneumonia.  


FINDING OF FACT

The Veteran's current lung disorder, to include COPD and chronic pneumonia, was not sustained during service, nor did it result from an in-service injury or event.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, to include COPD and chronic pneumonia, are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, the Veteran has been  provided legally sufficient notice. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, claim submissions, lay statements, private treatment, and VA treatment records have been associated with the record.  In May 2011 and December 2016, the Veteran was afforded VA examinations for his claim.  

The Board remanded the Veteran's claim in October 2014 and February 2016 to obtain private treatment records from Palm Beach Gardens Hospital to corroborate the Veteran's claim of in-service diagnosis and treatment for pneumonia.  However, in his February 2011 hearing, the Veteran testified that he had asked the hospital for these records previously and was told that the hospital did not have his records since the hospital did not keep records after 30 years.

Nevertheless, the RO sent a request for release of records for the Veteran to sign in May 2016 and June 2016 for Palm Beach Gardens Hospital.  The Veteran never provided a signed release allowing the RO to request records from Palm Beach Gardens Hospital.  Instead, the Veteran provided two pages of records, one being a June 1972 medical diagnosis for an upper respiratory infection and the other being a June 1971 record of a dental appointment cancellation due to the Veteran being hospitalized for pneumonia.  Neither record was from Palm Beach Gardens Hospital.  

In light of the foregoing, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication since the Veteran was afforded two VA examinations, the Veteran testified that he was told that the Palm Beach Hospital records did not exist, and the RO made repeated unsuccessful requests for a release to obtain signed release forms.

Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish the occurrence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established, then alternatively, the evidence must show continuity of symptoms after separation from service.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, including arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addressing lay evidence and determining what, if any, probative value may be assigned to it, consideration must be given to elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Analysis

Here, the Veteran alleges that he has a current lung disorder, to include COPD and chronic pneumonia, which was incurred in-service.  

The Veteran provided a detailed statement of how he contracted pneumonia in service.  In February 2011, the Veteran said he had been in a search and rescue unit in the Coast Guard and had operated in command on ships ranging from a 17 foot to a 44 foot large motorboard.  See February 2008 correspondence.  In June 1971, the Veteran had been on patrol on the ship CG44371, 100 miles off the West Palm Beach Coast when his ship received a distress message of a Haitian boat capsizing.  Lifting 70 Haitians one-by-one to the Coast Guard ship, the Veteran had physical contact with a woman who had a viral case of pneumonia.  Three to four days later, the Veteran came down with a severe case of pneumonia and was hospitalized in intensive care for two weeks.  The Veteran indicated that he was told that he would experience continued problems with his lungs for the rest of his life.  See September 2015 statement in support of claim; December 2016 C&P examination.  

In October 1970, the Veteran's enlistment examination was negative for any lung conditions.  The Veteran's June 1971 chest X-ray was negative.  The doctor said that examination of the chest failed to demonstrate evidence of active pulmonary disease and that the diaphragms and costal cage appeared quite normal.  In June 1972, the Veteran was diagnosed with an acute respiration infection during which the Veteran denied any previous hospitalizations, surgery, or trauma, tuberculosis, and allergies.  The Veteran's chest June 1972 X-ray was negative.  In August 1972, the Veteran complained of coughing, but the doctor diagnosed his heart sound as having good quality.  In January 1973, the Veteran complained of coughing, but an examination of his chest was entirely negative, with no significant change from June 1971.  Also, in January 1973, there was no evidence of tuberculosis or tumor.  In October 1974, when the Veteran left active service, the Veteran's lungs checked as normal and his chest X-ray was negative.

In March 2007, the Veteran had a medical examination.  At this examination, the Veteran was noted to have a history of chronic pneumonia pleurisy and to have active problems with pleurisy and pneumonia.  No adventitious sounds were heard at the examination.  The Veteran had a history of smoking, but the Veteran denied chest pains, cough and shortness of breath.  His lungs exhibited no rhonchi, rales, rubs, or wheezes, and that the lungs were clear to percussion and auscultation.  The Veteran's chest X-rays showed no sign of any active or acute cardiopulmonary disease, although underlying changes showed signs of COPD.  

In April 2007, the Veteran filed the claim complaining of numerous episodes of pneumonia from his in-service pneumonia due to the rescue of immigrants during patrol.  

In April 2007, the Veteran's wife wrote that the Veteran had been getting pneumonia at least every other year, especially when he had the flu.  Also, in February 2008, the Veteran's brother wrote that he recalled his brother coming down with pneumonia during one summer when the Veteran was on active duty.  

In the February 2011 Board hearing, the Veteran said that he has had problems with a dry cough since his active duty service.  He has had sore throats during which his chest hurts from this cough, as well as problems with breathing.  The Veteran said that he could not obtain the hospital records for his pneumonia treatment because the hospital told him that the records were gone since over 30 years had passed.  The Veteran also reported that he has had a history of pneumonia since his active duty service.  At the Board hearing, the Veteran confirmed that he had a cough associated with an acute respiratory infection he had in service.  

In May 2011, the Veteran was provided a VA examination for his claim.  The VA examiner reviewed the Veteran's claims file.  The Veteran reported no sputum, but reported having a constant cough for several years.  He reported dyspnea on exertion, but no shortness of breath at rest.  The Veteran reported having difficulty doing strenuous activities as a result of his lung condition, although he was not using any inhalers, oxygen, or medication for his lung condition.  He reported that he could walk half a mile before he had to stop for rest, but denied any history of cor pulmonale or pulmonary hypertension.  He also denied having any restrictive lung disease and denied having any history of neoplasm.  The Veteran reported that his lung condition affected his activities of daily living, recreational activities, and usual employment because the condition limited him from doing strenuous activity.  

The May 2011 VA examiner observed that the Veteran had symmetrical excursion equally on the lungs and that the diameter did not increase.  The VA examiner also noted that the Veteran exhibited mild expiratory wheezing noted in the lower bases.  The VA examiner noted that the Veteran's 2007 lung X-rays showed COPD.  The Veteran's May 2011 chest X-ray showed that his cardiomediastinal shadow was normal with a mildly uncoiled thoracic aorta and that his costophrenic and cardiophrenic angles were sharp.  The Veteran's lungs were clear, well-expanded, and free of active infiltrates masses or pneumothoraces and exhibited no pleural effusions.  The VA examiner observed that the bones were intact with no significant degenerative changes noted in the thoracic spine, with no acute and active pulmonary pathology noted.  While the Veteran's service treatment records showed treatment for acute respiratory infection in 1972, the VA examiner noted that it resolved after treatment in the military.  The VA examiner also said that the Veteran's chest X-rays in the military were normal and that there was no documented evidence for a treatment for a chronic lung condition in the military.    

Instead, the May 2011 VA examiner noted that the Veteran was first treated for a lung condition in 2007, noting a reported history of the Veteran smoking 2-packs of cigarettes a day for 40 years.  As such, the May 2011 VA examiner diagnosed the Veteran with COPD, stating that cigarette smoking is the primary risk factor for chronic obstructive pulmonary disease.  

Since there was no evidence of a treatment for a lung condition until 2007, the May 2011 VA examiner said that the chronicity of the lung condition was not established in the military, nor was it established after the Veteran's discharge from the military.  As such, the May 2011 VA examiner concluded that it was less likely than not that the Veteran's current lung condition was related to the Veteran's service including his reported history of pneumonia in the service and his documented acute respiratory infection in the service.

In June 2011, the Veteran had a pulmonary function test with normal results.  

In December 2016, the Veteran was afforded another VA examination for his claim.  The December 2016 VA examiner said that he reviewed the Veteran's claims file, VA treatment records civilian medical records, military service treatment records, military enlistment examination, military separation examination, and DD-214 form.  The December 2016 VA examiner said that a chest X-ray had indicated that the Veteran had moderate pulmonary hyperinflation, noting that the most common cause of hyperinflation is COPD.  He said that there were no other significant intrathoracic findings.  

At the December 2016 VA examination, the Veteran also underwent a pulmonary function test which reflected the Veterans current pulmonary function.  His pre-bronchodilator scores were the following:  FVC (87% predicted), FEV-1 (86% predicted), and FEV-1/FVC (99%).  The Veteran's post-bronchodilator scores were the following:  FVC (101% predicted), FEV-1 (89% predicted), and FEV-1/FVC (88%).

The December 2016 VA examiner's stated that there was no evidence in the Service Record (SR) indicating that the Veteran was diagnosed with COPD in service, noting that the Veteran only had an upper respiratory infection in 1972 from which the Veteran completely recovered.  Additionally, the VA examiner stated that there were no other medical records during the Veteran's service or after the service that showed that the Veteran was diagnosed with pneumonia or that it had become a chronic condition.  The December 2016 VA examiner said that the Veteran's account of getting medical treatment for viral pneumonia from the Haitian rescue was not supported by any medical records produced by the Veteran.   

Notably, the December 2016 VA examiner noted that even if the Veteran had produced evidence of a June 1971 bout of pneumonia in service, it would not have made any difference.  All of the Veteran's follow-up visits for chest x-rays were normal during 1972 and 1973 and all of the Veteran's clinical visits after being treated for the acute upper respiratory infection in 1972 were normal.  Thus, the VA examiner concluded that nothing of a respiratory nature became a chronic condition while in service. 

Furthermore, the December 2016 VA examiner stated that the Veteran exhibited COPD changes on a chest x-ray with a normal Pulmonary Function Test for the first time in March 2007.  Noting that and that smoking is the leading risk factor/cause of COPD, the VA examiner reported that the Veteran had a 2-pack a day smoking history for 40 years.  As such, the December 2016 VA examiner diagnosed the Veteran with COPD and having a post-pneumonia status without residuals.  

With respect to the Veteran's claim, the December 2016 VA examiner said that it was less likely than not that the Veteran's lung disorder, to include COPD and chronic pneumonia, was incurred in or caused by the claimed illness that occurred in service.  

In light of the foregoing, where the negative etiology opinions expressed in the May 2011 and December 2016 VA examinations are supported by rationale and factual findings that are consistent with the evidence in the record, the Board assigns far greater probative weight to those opinions than it does to the Veteran's assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the nature and etiology of a lung disorder, to include COPD and chronic pneumonia, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding the etiology of his lung disorder requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  The question of causation of a lung disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this case, the expert testimony of the two VA examiners was necessary to establish causation.  

After both VA medical examiners reviewed the Veteran's claims file, they concluded that the Veteran less likely than not incurred a lung disorder, to include COPD and chronic pneumonia, in service.  In support of this conclusion, both VA medical examiners noted that the Veteran's chest X-rays throughout his service were negative, there was no medical evidence of pneumonia in-service, his in-service acute upper respiratory infection had resolved prior to leaving active duty, the Veteran had been a 2-pack a day smoker for 40 years, and the Veteran was first diagnosed with COPD in 2007.  Since both VA examiners have provided factually accurate, fully articulated, sound reasoning for their respective conclusions, the Board assigns far more probative value to their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (U.S. 2008).

With respect to asbestos exposure, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VBA Manual provides guidance on adjudicating claims involving exposure to asbestos. The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in VBA Manual M21-1, IV.ii.1.I.3 and M21-1, IV, ii.2.c), did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See VBA Manual M21-1, IV.ii.1.I.3 and M21-1, IV, ii.2.c (last accessed June 19, 2017).

Here, in February 2011, the Veteran said that all of the boats he served on had asbestos insulation.  The Veteran said that he had never received notice from doctors that he had been exposed to asbestos and that he had not been tested for asbestos exposure while on active duty.  

In the May 2011 VA examination, the VA examiner noted that the Veteran's chest X-ray reports and pulmonary function tests from 2011 showed no evidence of a lung condition secondary to asbestos exposure.  The May 2011 VA examiner said that there was no evidence of a treatment for a lung condition until 2007and that the chronicity of the Veteran's lung condition was not established in the military, nor after the Veteran's discharge from the military.  Thus, the examiner concluded that it was less likely than not that the Veteran's current lung condition was related to the Veteran's asbestos exposure in service.  

As such, the preponderance of the evidence is against the Veteran's claim for service connection for a lung disorder, to include COPD and chronic pneumonia, and the Veteran's claim is denied.

The Board acknowledges that VA is required by statute to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



ORDER

Service connection for a lung disorder, to include COPD and chronic pneumonia, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


